        Case 21-40392      Doc 11 Filed 02/17/21 Entered 02/17/21 09:14:30               Order Mtn
                                 Extend Time Sched St Pg 1 of 1


                                UNITED STATES BANKRUPTCY COURT
                                     Eastern District of Missouri
                                 Thomas F. Eagleton U.S. Courthouse
                                 111 South Tenth Street, Fourth Floor
                                        St. Louis, MO 63102


In re:                                                     Case No.: 21−40392 − A659
Alexandre Little                                           Chapter: 7
Belinda Little
Debtor(s)

                            ORDER ON MOTION TO EXTEND TIME TO FILE
                                 SCHEDULES AND STATEMENTS

   Debtor(s)' Motion For Extension of Time to file All Required Documents was filed on February 14,
2021. Upon careful consideration and review of record in this case, it is

   ORDERED that the Debtor(s)' Motion For Extension of Time be and it hereby is GRANTED, in that
Debtor is granted up to and including March 2, 2021, within which to file All Required Documents.

   IT IS FURTHER ORDERED that Debtor(s)' attorney, or Debtor(s) who appears pro−se:

   1)     contact the Chapter 7 Trustee's office and reschedule the § 341 Meeting of Creditors.

   2)     provide the Chapter 7 Trustee with a copy of the all schedules and statements at least ten (10)
          days prior to the rescheduled Meeting of Creditors.

   IT IS FURTHER ORDERED that Debtor(s)' attorney, or a Debtor who appears pro−se shall promptly
provide all creditors and parties in interest with a notice of the adjourned Meeting of Creditors date and
Hearing date and file a certificate service evidencing such notice.




                                                           U. S. Bankruptcy Judge


Dated: 2/17/21
St. Louis, Missouri
Rev: 04/18 oextssp


Copy mailed to:
Debtor(s)
Attorney(s)
Trustees
